Citation Nr: 0723096	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-01 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 1996 to April 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for low back 
pain.

In November 2006, the veteran appeared before the undersigned 
at a Travel Board Hearing held at the RO in Houston, Texas.  
The transcript of the hearing is of record.


FINDING OF FACT

The evidence shows that veteran injured his back in service, 
has had continuing problems with his back since he left 
service, and has a current back disability as a result of his 
service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran. 

Although the record reflects that the RO has not provided 
notice with respect to the initial disability rating and 
effective-date elements of the PTSD claim, See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), those 
matters are not currently before the Board and the RO will 
have the opportunity to provide the required notice before 
deciding those matters.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The evidence of record reflects that the veteran was a 
paratrooper, that he injured his back when he was involved in 
two car accidents within a three day period, and that he was 
disqualified as a paratrooper because of the need for 
continuing physical therapy and the fact that he could no 
longer meet the physical requirements to continue as a 
paratrooper.

Service medical records reflect treatment for back pain 
beginning in 1997, worsening in 1999, and continuing up to 
the time of discharge in 2003.

The veteran credibly testified to the fact that his back pain 
has continued on an intermittent basis from discharge to the 
present, to include sciatica, although he has not received 
treatment because he has not had the money to pay for medical 
insurance or medical care.

An October 2003 VA medical examination performed by QTC noted 
that a diagnosis of a low back disability was not possible 
because, notwithstanding the fact that the veteran's history 
was consistent with a diagnosis of sacroiliitis/ sciatica, 
physical findings were normal on the day of exam and there 
were no collaborating x-ray findings.  An MRI study was 
indicated to evaluate for any bulging or herniated discs and 
to visualize any nerve impingement.

A November 2003 QTC addendum reflects MRI findings of a 
"mild reduction of disc space height with nuclear 
desiccation" at the L5-S1 level, with a "diffusely 
degenerated bulging annulus" and "mild facet arthrosis 
noted bilaterally."   For reasons that are not apparent, 
this addendum was not considered in the February 2004 rating 
decision that denied service connection because there was 
"no pathology to indicate that a chronic back condition 
exists."

As the evidence does, in fact, reflect an in-service injury, 
a current disability, and a medical link between them, 
service connection for a low back disability is warranted.


ORDER

Service connection for a low back disability is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


